DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/991,115 filed on April 1, 2022.  Claims 1 to 20 are currently pending with the application.
	
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  
Claim 1 recites “map a plurality of shard identifiers corresponding to a plurality of partitions of a database to a first dimension within a two-dimensional data structure stored in the data store and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension”, in line 5, which appears to be a typographical error, and that should read “map a plurality of shard identifiers corresponding to a plurality of partitions of a database to a first dimension within a two-dimensional data structure stored in the data store and a plurality of non-overlapping ranges of data identifiers to a second dimension”.  Same rationale applies to claims 9 and 17, since they recite similar limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3, 5, 6, 8 to 11, 13, 14, and 16 to 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (U.S. Publication No. 2016/0026667) hereinafter Mukherjee, and further in view of Bhadoriya et al. (U.S. Patent No. 10,789,273) hereinafter Bhadoriya.
	As to claim 1:
	Mukherjee discloses:
A computing system comprising:
a data store; and a processor configured to 
map a plurality of shard identifiers corresponding to a plurality of partitions of a database to a first dimension within a two-dimensional data structure stored in the data store [Paragraph 0205 teaches partition criterion can include range-hash partitioning, with partition criteria for ranges, and partition criteria for hashes; Paragraph 0206 teaches partitions of a composite partitioned table may be placed in a matrix with n dimensions, where n is the number of partitioning schemes for that table, where, for example, the partitions of a table can be organized in a two dimensional matrix with a hash dimension and a range dimension, where the hash represents the partition or shard identifier, and is mapped to a first dimension in the matrix; Fig. 11B, two dimensional matrix with hash identifiers mapped to a first dimension] and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension which is perpendicular to the first dimension in the two-dimensional data structure in the data store [Paragraph 0206 teaches partitions of a composite partitioned table may be placed in a matrix with n dimensions, where n is the number of partitioning schemes for that table, where, for example, the partitions of a table can be organized in a two dimensional matrix with a hash dimension and a range dimension, where the range is mapped to a second dimension in the matrix; Paragraph 0189 teaches in “range” partitioning, a table is divided up so that each individual partition corresponds to a particular range of values based on the partition column; Paragraph 0229 teaches organizing Table 1205 into a two dimensional matrix by partition criteria, including hash id mapped to a dimension, and different ranges mapped to a second dimension; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range2, range 3 and range 4 mapped to a second dimension, which is perpendicular to the first dimension], where each shard identifier among the plurality of shard identifiers in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension within the two-dimensional arrangement [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, where each hash identifier representing the partition identifier is mapped or designated to different distinct ranges of data, since each range is subdivided and assigned to a hash id, and therefore, no range overlaps; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range 2, range 3, and range 4 mapped to a second dimension, and sub-partitioned and assigned to each hash id, therefore, no range overlaps between the hash or partition identifiers].
Mukherjee does not appear to expressly disclose receive a request to store a data record, identify a shard identifier in the request, identify a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the two-dimensional data structure stored in the data store, automatically determine a cell within the two-dimensional data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the two-dimensional data structure stored in the data store, and perform a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the partition, wherein the processor is further configured to store the data record at the partition in response to determining the data identifier is available.
Bhadoriya discloses:
receive a request to store a data record [Column 8, lines 38 to 49 teach receiving a request for a read-write database server to allocate one or more resource identifiers to the customer’s resources (hence, a request to store data); Column 10, lines 37 to 39 teach receiving the request for resource identifiers],
identify a shard identifier in the request [Column 8, lines 38 to 49 teach the request may specify an identifier corresponding to the read-write database server; Column 10, lines 31 to 36 teach the request specifies an identifier corresponding to a read-write database server that may allocate the requested resource identifiers, where the database server represents the shard or partition; Column 10, lines 37 to 39 teach evaluating the request to identify the specified read-write database server],
identify a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the data structure stored in the data store [Column 10, lines 52 to 58 teach data table includes an entry corresponding to each of the database server identifiers (associated with the partitions); Column 10, lines 62 to 65 teach based on the identifier in the request, evaluating a data table to identify the read-write database server that has the identifier “Database 2”, where the data table includes the mapping of shard (partition, server) identifier to a first dimension],
automatically determine a cell within the data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the data structure stored in the data store [Column 4, lines 39 to 46 teach assigning a distinct resource identifier range to each database server, where these resource identifier ranges do not overlap; Column 10, lines 52 to 58 teach data table includes an entry corresponding to each of the database server identifiers (associated with the partitions), and includes a range of unique resource identifiers assigned to each of the database servers; Column 11, lines 3 to 10 teach in response to receiving the request, querying the data table by using the database server identifier in the request, and identifying its assigned resource identifier range, therefore, identifying corresponding to the range of resource identifiers assigned to the server; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition], and 
perform a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the partition [Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition, to determine if a data identifier is available; Column 12, lines 38 to 45 teach a data table maintained by the interface of the database management system may specify, within each entry corresponding to a database server (partition), one or more corresponding resource identifier ranges assigned to the database server, and evaluate the data table to determine whether the read-write database server in the request has sufficient resource identifiers available to fulfill the request], 
wherein the processor is further configured to store the data record at the partition in response to determining the data identifier is available [Column 13, lines 11 to 15 teach if the identified database server (or partition) has sufficient resource identifiers within its assigned resource identifier ranges to fulfill the request, transmitting the request to the database server for fulfillment; Column 3, line 62 to 67 teach providing a block-level data storage service, that store data for a customer using block-level storage devices; Column 10, lines 27 to 30 teaches submitting a request to obtain a resource identifier that can be allocated to a backup image, and storing the metadata corresponding to the backup image in a database server, therefore, fulfilling the request in the identified partition or database server is storing the data at the identified server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by receiving a request to store a data record, identify a shard identifier in the request, identify a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the two-dimensional data structure stored in the data store, automatically determine a cell within the two-dimensional data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the two-dimensional data structure stored in the data store, and perform a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the partition, wherein the processor is further configured to store the data record at the partition in response to determining the data identifier is available, as taught by Bhadoriya [Columns 1, 4, 8, 10-13], because both applications are directed to management of databases, specially management of partitions; performing a unicity check on the corresponding non-overlapping range of identifiers to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event that multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 2:
	Mukherjee as modified by Bhadoriya discloses:
	perform the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the partition [Bhadoriya – Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition to determine if a data identifier is available, which also means that only one database node corresponding to the partition or shard will be checked].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition, as taught by Bhadoriya [Column 10], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and performing a unicity check on the corresponding range of identifiers assigned to a specific shard or partition, and hence, a database node, to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

	As to claim 3:
Mukherjee further discloses:
the two-dimensional data structure comprises a plurality of cells that correspond to the plurality of non-overlapping  ranges of data identifiers designated to the plurality of shard identifiers in the two-dimensional data structure [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, where each hash identifier representing the partition identifier is mapped or designated to different distinct ranges of data, creating the cells or sub-partitions; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range 2, range 3, and range 4 mapped to a second dimension, and sub-partitioned and assigned to each hash id, therefore, no range overlaps between the hash or partition identifiers].

As to claim 5:
Mukherjee discloses:
a two-dimensional arrangement [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, creating cells or sub-partitions].
Mukherjee as modified by Bhadoriya further discloses:
ranges of data identifiers that are designated to shard identifiers of other partitions among the plurality of partitions are not created for the identified shard identifier within the arrangement [Bhadoriya - Column 4, lines 38 to 48 teach assigning a distinct resource identifier range to each database server, for example, assigning the read-write database server with a range of resource identifiers from 1 to M and another database server with another range of resource identifiers from M+1 to N, where these resource identifier ranges do not overlap in order to prevent a database server from allocating the same resource identifier to more than one resource; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition in response to the creation of the new partition].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating ranges of data identifiers that are designated to shard identifiers of other partitions among the plurality of partitions are not created for the identified shard identifier within the arrangement, as taught by Bhadoriya [Columns 4, 13], because both applications are directed to management of databases; creating distinct ranges of data identifiers per partition or nodes, prevents data corruption and data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 6:
	Mukherjee as modified by Bhadoriya further discloses:
	the plurality of partitions are stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition [Bhadoriya - Column 2, lines 4 to 9 teach provisioning a new database server partition, which may be a read-write database server, therefore, each partition is stored in a separate database server or node; Column 9, lines 49 to 55 teach each database server (including database partitions) may be assigned with a particular server identifier upon being provisioned, therefore, a unique partition or shard identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a plurality of partitions stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition, as taught by Bhadoriya [Columns 2, 9], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and unique identifiers to each partition or shard in each node, prevents data corruption or data leakage to unauthorized entities, and enables the accurate identification of relevant partitions or shards (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 8:
Mukherjee as modified by Bhadoriya discloses:
	the data identifier comprises a next available data identifier within the non-overlapping range of data identifiers designated to the partition [Bhadoriya - Column 7, lines 34 to 35 teach the resource identifiers may be allocated in numerical order, by identifying the next resource identifier in the unique resource identifier range that may be allocated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating the data identifier comprises a next available data identifier within the non-overlapping range of data identifiers designated to the partition, as taught by Bhadoriya [Column 7], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating a next available data identifier or pointer improves data integrity and the system’s efficiency.

As to claim 9:
	Mukherjee discloses:
A method comprising:
mapping a plurality of shard identifiers corresponding to a plurality of partitions of a database to a first dimension within a two-dimensional data structure stored in the data store [Paragraph 0205 teaches partition criterion can include range-hash partitioning, with partition criteria for ranges, and partition criteria for hashes; Paragraph 0206 teaches partitions of a composite partitioned table may be placed in a matrix with n dimensions, where n is the number of partitioning schemes for that table, where, for example, the partitions of a table can be organized in a two dimensional matrix with a hash dimension and a range dimension, where the hash represents the partition or shard identifier, and is mapped to a first dimension in the matrix; Fig. 11B, two dimensional matrix with hash identifiers mapped to a first dimension] and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension which is perpendicular to the first dimension in the two-dimensional data structure in the data store [Paragraph 0206 teaches partitions of a composite partitioned table may be placed in a matrix with n dimensions, where n is the number of partitioning schemes for that table, where, for example, the partitions of a table can be organized in a two dimensional matrix with a hash dimension and a range dimension, where the range is mapped to a second dimension in the matrix; Paragraph 0189 teaches in “range” partitioning, a table is divided up so that each individual partition corresponds to a particular range of values based on the partition column; Paragraph 0229 teaches organizing Table 1205 into a two dimensional matrix by partition criteria, including hash id mapped to a dimension, and different ranges mapped to a second dimension; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range2, range 3 and range 4 mapped to a second dimension, which is perpendicular to the first dimension], where each shard identifier among the plurality of shard identifiers in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension within the two-dimensional arrangement [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, where each hash identifier representing the partition identifier is mapped or designated to different distinct ranges of data, since each range is subdivided and assigned to a hash id, and therefore, no range overlaps; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range 2, range 3, and range 4 mapped to a second dimension, and sub-partitioned and assigned to each hash id, therefore, no range overlaps between the hash or partition identifiers].
Mukherjee does not appear to expressly disclose receiving a request to store a data record, identifying a shard identifier in the request, identify a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the two-dimensional data structure stored in the data store, automatically determining a cell within the two-dimensional data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the two-dimensional data structure stored in the data store, and performing a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine that a data identifier is available within only the non-overlapping range of data identifiers of the partition, storing the data record at the partition in response to determining the data identifier is available.
Bhadoriya discloses:
receiving a request to store a data record [Column 8, lines 38 to 49 teach receiving a request for a read-write database server to allocate one or more resource identifiers to the customer’s resources (hence, a request to store data); Column 10, lines 37 to 39 teach receiving the request for resource identifiers],
identifying a shard identifier in the request [Column 8, lines 38 to 49 teach the request may specify an identifier corresponding to the read-write database server; Column 10, lines 31 to 36 teach the request specifies an identifier corresponding to a read-write database server that may allocate the requested resource identifiers, where the database server represents the shard or partition; Column 10, lines 37 to 39 teach evaluating the request to identify the specified read-write database server],
identifying a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the data structure stored in the data store [Column 10, lines 52 to 58 teach data table includes an entry corresponding to each of the database server identifiers (associated with the partitions); Column 10, lines 62 to 65 teach based on the identifier in the request, evaluating a data table to identify the read-write database server that has the identifier “Database 2”, where the data table includes the mapping of shard (partition, server) identifier to a first dimension],
automatically determining a cell within the data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the data structure stored in the data store [Column 4, lines 39 to 46 teach assigning a distinct resource identifier range to each database server, where these resource identifier ranges do not overlap; Column 10, lines 52 to 58 teach data table includes an entry corresponding to each of the database server identifiers (associated with the partitions), and includes a range of unique resource identifiers assigned to each of the database servers; Column 11, lines 3 to 10 teach in response to receiving the request, querying the data table by using the database server identifier in the request, and identifying its assigned resource identifier range, therefore, identifying corresponding to the range of resource identifiers assigned to the server; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition], and 
performing a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine that a data identifier is available within only the non-overlapping range of data identifiers of the partition [Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition, to determine if a data identifier is available; Column 12, lines 38 to 45 teach a data table maintained by the interface of the database management system may specify, within each entry corresponding to a database server (partition), one or more corresponding resource identifier ranges assigned to the database server, and evaluate the data table to determine whether the read-write database server in the request has sufficient resource identifiers available to fulfill the request], 
storing the data record at the partition in response to determining the data identifier is available [Column 13, lines 11 to 15 teach if the identified database server (or partition) has sufficient resource identifiers within its assigned resource identifier ranges to fulfill the request, transmitting the request to the database server for fulfillment; Column 3, line 62 to 67 teach providing a block-level data storage service, that store data for a customer using block-level storage devices; Column 10, lines 27 to 30 teaches submitting a request to obtain a resource identifier that can be allocated to a backup image, and storing the metadata corresponding to the backup image in a database server, therefore, fulfilling the request in the identified partition or database server is storing the data at the identified server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by receiving a request to store a data record, identify a shard identifier in the request, identifying a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the two-dimensional data structure stored in the data store, automatically determining a cell within the two-dimensional data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the two-dimensional data structure stored in the data store, and performing a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the partition, storing the data record at the partition in response to determining the data identifier is available, as taught by Bhadoriya [Columns 1, 4, 8, 10-13], because both applications are directed to management of databases, specially management of partitions; performing a unicity check on the corresponding non-overlapping range of identifiers to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event that multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 10:
	Mukherjee as modified by Bhadoriya discloses:
	performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the partition [Bhadoriya – Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition to determine if a data identifier is available, which also means that only one database node corresponding to the partition or shard will be checked].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition, as taught by Bhadoriya [Column 10], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and performing a unicity check on the corresponding range of identifiers assigned to a specific shard or partition, and hence, a database node, to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

	As to claim 11:
Mukherjee further discloses:
the two-dimensional data structure comprises a plurality of cells that correspond to the plurality of non-overlapping  ranges of data identifiers designated to the plurality of shard identifiers in the two-dimensional data structure [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, where each hash identifier representing the partition identifier is mapped or designated to different distinct ranges of data, creating the cells or sub-partitions; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range 2, range 3, and range 4 mapped to a second dimension, and sub-partitioned and assigned to each hash id, therefore, no range overlaps between the hash or partition identifiers].
	
As to claim 13:
Mukherjee discloses:
a two-dimensional arrangement [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, creating cells or sub-partitions].
Mukherjee as modified by Bhadoriya further discloses:
ranges of data identifiers that are designated to shard identifiers of other partitions among the plurality of partitions are not created for the identified shard identifier within the arrangement [Bhadoriya - Column 4, lines 38 to 48 teach assigning a distinct resource identifier range to each database server, for example, assigning the read-write database server with a range of resource identifiers from 1 to M and another database server with another range of resource identifiers from M+1 to N, where these resource identifier ranges do not overlap in order to prevent a database server from allocating the same resource identifier to more than one resource; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition in response to the creation of the new partition].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating ranges of data identifiers that are designated to shard identifiers of other partitions among the plurality of partitions are not created for the identified shard identifier within the arrangement, as taught by Bhadoriya [Columns 4, 13], because both applications are directed to management of databases; creating distinct ranges of data identifiers per partition or nodes, prevents data corruption and data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 14:
	Mukherjee as modified by Bhadoriya further discloses:
	the plurality of partitions are stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition [Bhadoriya - Column 2, lines 4 to 9 teach provisioning a new database server partition, which may be a read-write database server, therefore, each partition is stored in a separate database server or node; Column 9, lines 49 to 55 teach each database server (including database partitions) may be assigned with a particular server identifier upon being provisioned, therefore, a unique partition or shard identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a plurality of partitions stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition, as taught by Bhadoriya [Columns 2, 9], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and unique identifiers to each partition or shard in each node, prevents data corruption or data leakage to unauthorized entities, and enables the accurate identification of relevant partitions or shards (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 16:
Mukherjee as modified by Bhadoriya discloses:
	the data identifier comprises a next available data identifier within the non-overlapping range of data identifiers designated to the identified partition [Bhadoriya - Column 7, lines 34 to 35 teach the resource identifiers may be allocated in numerical order, by identifying the next resource identifier in the unique resource identifier range that may be allocated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating the data identifier comprises a next available data identifier within the non-overlapping range of data identifiers designated to the identified partition, as taught by Bhadoriya [Column 7], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating a next available data identifier or pointer improves data integrity and the system’s efficiency.

As to claim 17:
	Mukherjee discloses:
A non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method comprising:
mapping a plurality of shard identifiers corresponding to a plurality of partitions of a database to a first dimension within a two-dimensional data structure stored in the data store [Paragraph 0205 teaches partition criterion can include range-hash partitioning, with partition criteria for ranges, and partition criteria for hashes; Paragraph 0206 teaches partitions of a composite partitioned table may be placed in a matrix with n dimensions, where n is the number of partitioning schemes for that table, where, for example, the partitions of a table can be organized in a two dimensional matrix with a hash dimension and a range dimension, where the hash represents the partition or shard identifier, and is mapped to a first dimension in the matrix; Fig. 11B, two dimensional matrix with hash identifiers mapped to a first dimension] and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension which is perpendicular to the first dimension in the two-dimensional data structure in the data store [Paragraph 0206 teaches partitions of a composite partitioned table may be placed in a matrix with n dimensions, where n is the number of partitioning schemes for that table, where, for example, the partitions of a table can be organized in a two dimensional matrix with a hash dimension and a range dimension, where the range is mapped to a second dimension in the matrix; Paragraph 0189 teaches in “range” partitioning, a table is divided up so that each individual partition corresponds to a particular range of values based on the partition column; Paragraph 0229 teaches organizing Table 1205 into a two dimensional matrix by partition criteria, including hash id mapped to a dimension, and different ranges mapped to a second dimension; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range2, range 3 and range 4 mapped to a second dimension, which is perpendicular to the first dimension], where each shard identifier among the plurality of shard identifiers in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension within the two-dimensional arrangement [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, where each hash identifier representing the partition identifier is mapped or designated to different distinct ranges of data, since each range is subdivided and assigned to a hash id, and therefore, no range overlaps; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range 2, range 3, and range 4 mapped to a second dimension, and sub-partitioned and assigned to each hash id, therefore, no range overlaps between the hash or partition identifiers].
Mukherjee does not appear to expressly disclose receiving a request to store a data record, identifying a shard identifier in the request, identify a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the two-dimensional data structure stored in the data store, automatically determining a cell within the two-dimensional data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the two-dimensional data structure stored in the data store, and performing a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine that a data identifier is available within only the non-overlapping range of data identifiers of the partition, storing the data record at the partition in response to determining the data identifier is available.
Bhadoriya discloses:
receiving a request to store a data record [Column 8, lines 38 to 49 teach receiving a request for a read-write database server to allocate one or more resource identifiers to the customer’s resources (hence, a request to store data); Column 10, lines 37 to 39 teach receiving the request for resource identifiers],
identifying a shard identifier in the request [Column 8, lines 38 to 49 teach the request may specify an identifier corresponding to the read-write database server; Column 10, lines 31 to 36 teach the request specifies an identifier corresponding to a read-write database server that may allocate the requested resource identifiers, where the database server represents the shard or partition; Column 10, lines 37 to 39 teach evaluating the request to identify the specified read-write database server],
identifying a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the data structure stored in the data store [Column 10, lines 52 to 58 teach data table includes an entry corresponding to each of the database server identifiers (associated with the partitions); Column 10, lines 62 to 65 teach based on the identifier in the request, evaluating a data table to identify the read-write database server that has the identifier “Database 2”, where the data table includes the mapping of shard (partition, server) identifier to a first dimension],
automatically determining a cell within the data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the data structure stored in the data store [Column 4, lines 39 to 46 teach assigning a distinct resource identifier range to each database server, where these resource identifier ranges do not overlap; Column 10, lines 52 to 58 teach data table includes an entry corresponding to each of the database server identifiers (associated with the partitions), and includes a range of unique resource identifiers assigned to each of the database servers; Column 11, lines 3 to 10 teach in response to receiving the request, querying the data table by using the database server identifier in the request, and identifying its assigned resource identifier range, therefore, identifying corresponding to the range of resource identifiers assigned to the server; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition], and 
performing a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine that a data identifier is available within only the non-overlapping range of data identifiers of the partition [Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition, to determine if a data identifier is available; Column 12, lines 38 to 45 teach a data table maintained by the interface of the database management system may specify, within each entry corresponding to a database server (partition), one or more corresponding resource identifier ranges assigned to the database server, and evaluate the data table to determine whether the read-write database server in the request has sufficient resource identifiers available to fulfill the request], 
storing the data record at the partition in response to determining the data identifier is available [Column 13, lines 11 to 15 teach if the identified database server (or partition) has sufficient resource identifiers within its assigned resource identifier ranges to fulfill the request, transmitting the request to the database server for fulfillment; Column 3, line 62 to 67 teach providing a block-level data storage service, that store data for a customer using block-level storage devices; Column 10, lines 27 to 30 teaches submitting a request to obtain a resource identifier that can be allocated to a backup image, and storing the metadata corresponding to the backup image in a database server, therefore, fulfilling the request in the identified partition or database server is storing the data at the identified server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by receiving a request to store a data record, identifying a shard identifier in the request, identify a partitioned table that includes the shard identifier based on the mapping of the plurality of shard identifiers to the first dimension within the two-dimensional data structure stored in the data store, automatically determining a cell within the two-dimensional data structure that is mapped to a non-overlapping range of data identifiers designated to a partition that includes the identified partitioned table based on the mapping of the plurality of different non-overlapping ranges of data identifiers to the second dimension within the two-dimensional data structure stored in the data store, and performing a unicity check on only the non-overlapping range of data identifiers designated to the partition instead of on all of the plurality of non-overlapping ranges of data identifiers of all of the plurality of partitions to determine that a data identifier is available within only the non-overlapping range of data identifiers of the partition, and storing the data record at the partition in response to determining the data identifier is available, as taught by Bhadoriya [Columns 1, 4, 8, 10-13], because both applications are directed to management of databases, specially management of partitions; performing a unicity check on the corresponding non-overlapping range of identifiers to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event that multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 18:
	Mukherjee as modified by Bhadoriya discloses:
	performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the partition [Bhadoriya – Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition to determine if a data identifier is available, which also means that only one database node corresponding to the partition or shard will be checked].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition, as taught by Bhadoriya [Column 10], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and performing a unicity check on the corresponding range of identifiers assigned to a specific shard or partition, and hence, a database node, to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

	As to claim 19:
Mukherjee further discloses:
the two-dimensional data structure comprises a plurality of cells that correspond to the plurality of non-overlapping  ranges of data identifiers designated to the plurality of shard identifiers in the two-dimensional data structure [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, where each hash identifier representing the partition identifier is mapped or designated to different distinct ranges of data, creating the cells or sub-partitions; Fig. 12B, two dimensional matrix with hash identifier mapped to a first dimension, and non-overlapping ranges, range 1, range 2, range 3, and range 4 mapped to a second dimension, and sub-partitioned and assigned to each hash id, therefore, no range overlaps between the hash or partition identifiers].

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (U.S. Publication No. 2016/0026667) hereinafter Mukherjee, in view of Bhadoriya et al. (U.S. Patent No. 10,789,273) hereinafter Bhadoriya, and further in view of Hu et al. (U.S. Publication No. 2017/0103094) hereinafter Hu.
As to claim 4:
Mukherjee further discloses:
the plurality of cells are mapped to the two-dimensional data structure to create cells in the two-dimensional data structure [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, creating cells or sub-partitions].
Mukherjee does not appear to expressly disclose a diagonal pattern of cells.
Hu discloses:
a diagonal pattern of cells [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each chunk or shard in sequential ranges of keys, and the ranges are unique, therefore, in a diagonal pattern or symmetric unbalanced pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a diagonal pattern of cells, as taught by Hu [Paragraphs 0043, 0068], because the applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a diagonal pattern of cells improves query execution, performance, and efficiency by improving the likelihood of queries being processed as single-shard queries, thereby reducing the number of network hops necessary for processing the queries (See Hu Paras [0047, 0054, 0130]).
	
As to claim 12:
Mukherjee further discloses:
the plurality of cells are mapped to the two-dimensional data structure to create cells in the two-dimensional data structure [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, creating cells or sub-partitions].
Mukherjee does not appear to expressly disclose a diagonal pattern of cells.
Hu discloses:
a diagonal pattern of cells [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each chunk or shard in sequential ranges of keys, and the ranges are unique, therefore, in a diagonal pattern or symmetric unbalanced pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a diagonal pattern of cells, as taught by Hu [Paragraphs 0043, 0068], because the applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a diagonal pattern of cells improves query execution, performance, and efficiency by improving the likelihood of queries being processed as single-shard queries, thereby reducing the number of network hops necessary for processing the queries (See Hu Paras [0047, 0054, 0130]).

As to claim 20:
Mukherjee further discloses:
the plurality of cells are mapped to the two-dimensional data structure to create cells in the two-dimensional data structure [Paragraph 0229 teaches a two dimensional matrix organized by partition criteria, including hash identifier mapped to a first dimension, and ranges mapped to a second dimension, creating cells or sub-partitions].
Mukherjee does not appear to expressly disclose a diagonal pattern of cells.
Hu discloses:
a diagonal pattern of cells [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each chunk or shard in sequential ranges of keys, and the ranges are unique, therefore, in a diagonal pattern or symmetric unbalanced pattern].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a diagonal pattern of cells, as taught by Hu [Paragraphs 0043, 0068], because the applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a diagonal pattern of cells improves query execution, performance, and efficiency by improving the likelihood of queries being processed as single-shard queries, thereby reducing the number of network hops necessary for processing the queries (See Hu Paras [0047, 0054, 0130]).

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al. (U.S. Publication No. 2016/0026667) hereinafter Mukherjee, in view of Bhadoriya et al. (U.S. Patent No. 10,789,273) hereinafter Bhadoriya, and further in view of Bose et al. (U.S. Publication No. 2014/0372486) hereinafter Bose.
As to claim 7:
	Mukherjee as modified by Bhadoriya discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose a first database node from among the plurality of database nodes comprises a different type of storage structure than a second database node from among the plurality of database nodes.
Bose discloses:
	a first database node from among the plurality of database nodes comprises a different type of storage structure than a second database node from among the plurality of database nodes [Paragraph 0079 teaches message cache is a specific in-memory structure; Paragraph 0081 teaches persistent messages will persist in the message cache and in the database table, where the database table has a different type of storage structure;  Paragraph 0082 teaches circular buffers are used to represent subshards in the message cache, therefore nodes with a different type of storage structure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a first database node from among the plurality of database nodes comprises a different type of storage structure than a second database node from among the plurality of database nodes, as taught by Bose [Paragraph 0079, 0081, 0082], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating different types of storage structures enables the adaptability of the system to different scenarios in order to prevent performance degradation, and improves efficiency and ease of memory reusability, whilst simplifying the garbage collection process, and reducing potential memory fragmentation (See Bose Paras [0082], [0089], [0090]).

	As to claim 15:
	Mukherjee as modified by Bhadoriya discloses all the limitations as set forth in the rejections of claim 14 above, but does not appear to expressly disclose a first database node from among the plurality of database nodes comprises a different type of storage structure than a second database node from among the plurality of database nodes.
Bose discloses:
	a first database node from among the plurality of database nodes comprises a different type of storage structure than a second database node from among the plurality of database nodes [Paragraph 0079 teaches message cache is a specific in-memory structure; Paragraph 0081 teaches persistent messages will persist in the message cache and in the database table, where the database table has a different type of storage structure;  Paragraph 0082 teaches circular buffers are used to represent subshards in the message cache, therefore nodes with a different type of storage structure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Mukherjee, by incorporating a first database node from among the plurality of database nodes comprises a different type of storage structure than a second database node from among the plurality of database nodes, as taught by Bose [Paragraph 0079, 0081, 0082], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating different types of storage structures enables the adaptability of the system to different scenarios in order to prevent performance degradation, and improves efficiency and ease of memory reusability, whilst simplifying the garbage collection process, and reducing potential memory fragmentation (See Bose Paras [0082], [0089], [0090]).

	
Response to Arguments
	The following is in response to arguments filed on April 1, 2022.  Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169